Per Curiam.
The plaintiff is appealing from the judgment for the defendant rendered after the trial court granted the defendant’s motion for summary judgment.
Our review of the record and the pertinent documents fully support the trial court’s determination that there was no genuine issue of a material fact. See, e.g., Pacileo v. Morganti, Inc., 10 Conn. App. 261, 522 A.2d 841 (1987); Alpha Crane Service, Inc. v. Capital Crane Co., 6 Conn. App. 60, 504 A.2d 1376, cert. denied, 199 Conn. 807, 808, 508 A.2d 769 (1986).
There is no error.